Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to the new reference on the IDS, examiner considered the US application that corresponds, Hiroki (US 2006/0196422) which applicant overcame in the amendment filed on 5 November 2020.  The claims are allowable because the closest available prior art has two exhaust holes with apparently separate (plural) exhaust spaces communicating with each exhaust hole, not the same exhaust hole or a single exhaust hole and a single exhaust space. For example, Choi teaches a gas discharging pipe 240 for discharging gas, Col. 10: 40-end that must be connected to the inside of the internal space 201 of the wafer stacking portion, but that only requires a single hole and a single space, neither of which are necessarily vertical. Maraschin discloses a plurality of exhaust areas with a plurality of holes but not two exhaust spaces communicating with the same exhaust hole, Fig. 25, [0093].  Inoue et al. (US 8002895) teaches a similar injection member set up, Fig. 3 and 11, but only teaches a single exhaust port at 53.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/MOLLIE IMPINK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799